 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDMethodist Nursing Home of Enid, Inc and UnitedSteelworkers of America, AFL-CIO-CLC. Case16-CA-1130317 September 1984DECISON AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 May 1984 Administrative Law Judge Wil-liam N Cates issued the attached decision The Re-spondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MethodistNursing Home of Enid, Inc , Enid, Oklahoma, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order1 The Respondent has excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cy 1951)We have carefully examined the record and find no basis for reversingthe findings2 In adopting the judge s findings that the Respondent violated Sec8(a)(I) of the Act, we place no reliance on the Respondent's apparent admission of such violations made in its posttrial brief to the judge Theadmission was retracted in a supplemental brief submitted by the Respondent to the judge Rather we rely on the record and the judge s affirmative findings and conclusions to establish the violationsDECISIONSTATEMENT OF THE CASEWILLIAM N CATES, Administrative Law Judge Thehearing in this case held January 26 and 27, 1984, isbased on an unfair labor practice charge filed by UnitedSteelworkers of America, AFL-CIO-CLC (Union) onSeptember 22, 1983,1 and a complaint issued on Novem-ber 4 and an amendment to complaint issued on Novem-ber 9 on behalf of the General Counsel of the NationalLabor Relations Board (Board) by the Regional Directorof the Board for Region 16, alleging that MethodistNursing Home of Enid, Inc (Respondent or NursingHome) has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National Labor1 All dates herein are 1983 unless otherwise indicatedRelations Act (Act) Respondent on November 17 filedan answer both to the complaint and amendment to com-plaint denying the commission of the alleged unfair laborpracticesOn the entire record2 made in this proceeding includ-ing my observation of each witness who testified herein,and after due consideration of helpful briefs filed bycounsel for the General Counsel and counsel for the Re-spondent, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is an Oklahoma corporation with an officeand place of business in Enid, Oklahoma, where it is en-gaged as a health care institution in the operation of anursing home providing inpatient medical and profession-al care services for the elderly During the 12 monthspreceding issuance of the complaint herein, a representa-tive period, Respondent in the course and conduct of itsbusiness operations derived gross revenues in excess of$100,000 During the same time period Respondent pur-chased and received goods and services valued in excessof $50,000 directly from suppliers located outside theState of Oklahoma The parties admit, and I find, thatRespondent is, and has been at all times material herein,an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and a health care insti-tution within the meaning of Section 2(14) of the Act 3II LABOR ORGANIZATIONThe parties admit, and I find, that United Steelworkersof America, AFL-CIO-CLC is, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the ActIII THE UNFAIR LABOR PRACTICESThis case is about the discharge of a nurses aide, Caro-lyn S Gard, on September 16 and whether her dischargewas for cause•verbal abuse to a patient and prior workrecord•or as a result of her union activities Intertwinedwith the discharge of Gard is certain conduct of Re-spondent that it acknowledges violated Section 8(a)(1) ofthe Act I shall consider the evidence essentially inchronological order addressing alleged violations of theAct at the point where each portion of the evidence isdiscussed that counsel for the General Counsel contendsconstitutes the alleged violations of the Act2 I grant Respondent s unopposed motion to substitute the originaltranscript of Erna Pearl Peck's deposition taken on January 23, 1984, forthe transcript of the deposition made from the videotape of her deposinon3 Respondent in its answer and at trial contended that it was exemptfrom coverage of the Act by virtue of its affiliation with the UnitedMethodist Church However, in its posttrial brief Respondent admits"sufficient evidence was presented to prove that the Board has jurisdiction irrespective of the nursing home s affiliation with the United Meth-odist Church I am fully persuaded the evidence establishes the Boardwould assert jurisdiction in the instant case See, e g, National LutheranHome for the Aged, 203 NLRB 408 (1973), ARA Services, 203 NLRB 407(1973)272 NLRB No 10 METHODIST NURSING HOME OF ENID35Gard commenced work March 28 and worked con-tinuously thereafter until September 15, which was thelast day of work, and she was terminated while at homeon September 16 4 Gard was hired as a nurses aide bythen Director of Nursing Bertha Toews 5 During heremployment Gard was selected by the Nursing Home toreceive training as a certified medical assistant 6 Certifiedmedical assistants are permitted to administer medica-tions and to perform other treatments for patients at theNursing Home Certified medical assistants are moreskilled than nurses aides Gard received a 10-cent-per-hour merit pay increase during her employment and atthe time of her discharge was making $3 75 per hourGard became a member of the Union in 1978 whileworking for a previous employerIn August a fellow employee of Gard's, Nelle Whi-taker, asked her if she knew where to find a union torepresent the employees, that they needed one Whitakerwas upset about working conditions relating to overtimeand overtime pay Gard contacted a friend at her previ-ous employer about getting a union representative toassist the employees at the Nursing Home AlthoughGard's first attempts at getting someone to assist theNursing Home employees were not successful, she didreceive assistance from Union Representative BillBasore, who provided her with union signature cardsGard obtained approximately 500 such cards from theUnion From September 1 until September 16 Gard per-sonally distributed at work approximately 50 signaturecards among her fellow employees 7 Gard also placedunion signature cards in her unlocked truck which sheparked in the parking lot at that nursing home Gardspoke with her fellow employees about the Union atwork, during breaks and lunchtime, and also visited em-ployees' homes after work soliciting their support for theUnion Gard had approximately 20 signed union cardsgiven back to her by her fellow employees Gard heldtwo meetings for the Union in her home The first meet-ing took place in the latter part of August and approxi-mately five employees attended the meeting Gard ex-plained to the employees at the meeting the procedurefor obtaining union signature cards The second meetingwas held sometime between September 1 and 15 Ap-proximately seven employees attended the Septembermeeting at which they discussed items they wished tohave included in a collective-bargaining agreement withRespondentOn September 12 Union Representative Basore sent atelegram to the Nursing Home which read in pertinentpart as followsThis is to advise that the United Steelworkers ofAmerica has an organizing campaign underway atthe Methodist Home of Enid, Inc, 301 OakwoodRoad, Enid, Oklahoma I am sure you know therights of your employees to choose a union of their4 Gard obtained permission from Respondent and took medical leavefrom June 6 to June 16 to donate a kidney to her brother5 Toews became administrative assistant at the Nursing Home in July6 Gard did not complete the certified medical assistant training becauseof her medical leave and other factors7 The nursing home has a work force of approximately 120 employeeschoice to represent them and to actively work onbehalf of that union Our prime organizer is CarolynGard Any actions on your part that violates thoserights of employees and/or federal law will be dili-gently pursued before the National Labor RelationsBoard and/or other appropriate government enti-ties [G C Exhs 2(a)-(b) ]The telegram was telephoned to the Nursing Home onSeptember 12 and a written copy was received by theNursing Home on September 13 On September 15 Gardwas notified by a fellow employee approximately 15 min-utes after the work shift had started that AdministrativeAssistant Toews wanted to see her in Toews' office 8Gard met with Toews alone in Toews' office WhenGard entered the office, Toews was engaged in a tele-phone conversation Gard observed, for the first time,the telegram the Union had sent to the Nursing Homewhich named her as the "prime organizer" for theUnion After Toews completed her telephone conversa-tion she pointed to the telegram and asked Gard what itwas all about Toews told Gard she had never had anydealings with the Union and would like to know some-thing about it Gard credibly testified that Toews askedher what the problem was Gard told Toews workingconditions were getting worse at the Nursing Home andthe employees needed some changes in their insurancecoverage Gard told Toews their current health insur-ance was too expensive for the amount of wages the em-ployees were paid Toews asked what kind of wages theemployees were talking about Gard told her the em-ployees wanted a base wage of $4 10 per hour and theyalso wanted to be able to bid for the certified medical as-sistant positions rather than have management choose thecandidates for that training Gard testified Toews "thenseemed a little angry at me and stated, well, we don'twant outsiders coming and telling us what to do"Toews then asked Gard who had signed cards Gardtold Toews she could not tell her that Toews then askedhow many employees had signed cards Gard toldToews she was unable to tell her that information eitherAt that time the secretary for the director of nursingservices, Paula Hannon, entered the room Toews askedGard what percentage of card signers they had Hannonspoke up at that point and said they had to have at least50 percent Gard told them that was not necessarily soHannon excused herself and left Toews' office saying shewould be back later Toews told Gard that she wouldspeak with Nursing Home Administrator Betty Kellet sothat the three of them could possibly get together for ameeting to "discuss these problems" Gard told Toewsthat would be greatly appreciated because working con-ditions were getting worse As Gard left Toews' office,Toews told her she would be getting back with herLater that same day Toews informed Gard that she hadspoken to Kellet and they were going to arrange a meet-a I credit Gard s testimony that the meeting took place on September15 I carefully observed Gard as she testified and I am persuaded she didso in a truthful manner not only as to the date of the meeting but as towhat was said at the meeting Her narration of the events of the meetingwas in essential parts admitted to by Administrative Assistant Toews 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDmg so they could get together Gard expressed her ap-preciation to Toews and continued to work the rest ofthe shiftToews acknowledged she initiated a conversation inher office with Gard about the Union 9 Toews also ac-knowledged she asked Gard what it was the Union waslooking for and what brought about the union activityToews, however, stated she did not "necessarily [ask]who was involved" Toews did not testify in narrativeform regarding what was said in her meeting with GardAs indicated elsewhere in this decision, I am persuadedGard's version of the conversation is more accurate andcomplete Gard testified in a very believable, straightfor-ward, and logically progressive manner I simply findunpersuasive Toews' vague denial that she did not neces-sarily ask who was involved with the Union I am per-suaded Toews was extremely interested in and inquiredabout what brought on the union activity, how muchsupport the Union had, and who was supporting theUnion Toews' other actions support such a conclusionin that she wanted to arrange a meeting to try to resolvethese matters that had brought about the union activityat the Nursing Home 10The test for determining whether an employer's inter-rogation of an employee that is a known union adherentviolates Section 8(a)(1) of the Act is whether, under allthe circumstances of the case, the interrogation reason-ably tends to restrain, coerce, or interfere with the em-ployees' exercise of rights guaranteed them by the ActRossmore House, 269 NLRB 1176 (1984), cf SpartanPlastics, 269 NLRB 546 (1984), and Florida AmbulanceService, 255 NLRB 286 fn 1 (1981) In applying the testset forth above, I find Respondent violated Section8(a)(1) of the Act in the conversation that Toews hadwith Gard on September 15 Not only did Toews inter-rogate Gard about her union activities but she also inter-rogated Gard about the union activities of her fellow em-ployees Respondent had no valid reason to know whyGard was for the Union or what percentage of the em-ployees had signed union cards The coercive tendencyof Respondent's actions is further demonstrated by thefact the conversation took place in the office of one ofthe Nursing Home's top management officials No assur-ances against reprisals were given to Gard in Toews'conversation with her, nor was any valid purpose for theconversation communicated to Gard Likewise, Toewshad no valid purpose in soliciting grievances from Gardin the manner she did, inasmuch as the record is barrenof any evidence that there was any past policy on thepart of Toews or the Nursing Home of periodically so-liciting employees' Job-related complaints Grievance so-licitation, as in the instant case, in the midst of a unioncampaign inherently constitutes an implied promise to9 Toews placed the date of the meeting as September 14 However, Iam persuaded the meeting took place on September 15 as testified to byGard" Respondent in its posttrial brief acknowledged "During that conversation [set forth above] Mrs Toews asked Mrs Gard questions concerning union activity which admittedly violate the National Labor Relations Act Section 8(a)(1) as outlined in paragraphs 7(a)-(d) of the Cornplaint and Notice of Hearing Mrs Toews candidly admitted makingthese commentsremedy the employees' grievances and as such violatesSection 8(a)(1) of the Act See Houston County ElectricCooperative, 247 NLRB 579 at 584 (1980) Respondent'sactions in the instant case amount to more than an im-plied promise to remedy grievances inasmuch as Toewsarranged a meeting between Administrator Kellet, Gard,and herself for the purpose of discussing these problemsthat had arisen at the Nursing HomeAccordingly, I find as alleged at paragraphs 7(a)-(d)of the complaint that Respondent, about September 15acting through its supervisor and agent Toews in viola-tion of Section 8(a)(1) of the Act, interrogated an em-ployee concerning the employee's union activities anddesires, interrogated the employee as to which employ-ees had signed union cards, interrogated the employee asto the extent of the Union's organization at its facility,and solicited grievances from the employee with an im-plied promise to correct those grievancesThe next day after Toews had the conversation withGard, set forth above, she spoke with 6-year employeeRose Rose Toews telephoned Rose on September 16 atRose's work station and asked her for Gard's home tele-phone number Rose, after she had spoken with Toews,realized she had given Toews Gard's old telephonenumber Therefore, when Toews called a second timethat day, Rose gave her Gard's correct home telephonenumber Toews asked Rose in the second conversation ifshe knew she was into her for $115 Rose asked what forand Toews told her she should talk with her about itlater Following Toews' second call and after Rose hadcaught up on her work, she went to Toews' office tospeak with her Toews was in her office alone at thetime Toews told Rose the Nursing Home "had to letCarolyn Gard go" Rose asked why and Toews told herGard had been mean to the patients Rose told Toewsshe had never known Gard to be mean to any of the pa-tients Rose stated the conversation then somehowturned to the Union and Toews asked her if she knewwhere the union cards were Rose replied she did notRose testified Toews then stated "[T]he best thing Icould do was to get the cards and throw them away orget rid of them or there would be a lot of trouble"Toews then picked up the Union's telegram that namedGard as the "prime organizer" for the Union andshowed it to Rose Toews stated they had just receivedthe telegram Rose testified she got nervous at this pointbecause they were talking about the Union and decidedit was time for her to return to work which she didI credit Rose's testimony as outlined above Toews ac-knowledged she had a conversation with Rose aboutunion authorization cards on the date indicated byRoseAlthough not in chronological sequence I shall nextset forth facts regarding a second conversation betweenToews and Rose which involved the UnionAccording to Rose, whose testimony I credit, Toewscalled her at her home on September 23 and asked abouta fellow employee After inquiring about fellow employ-" Respondent in its posttrial brief acknowledged Toews had the conversations with Rose that constituted the violations described in pars 7(f)and (h) of the complaint METHODIST NURSING HOME OF ENID37ee Wanda Johnson (Rose's sister-in-law), Toews statedshe had received charges from the National Labor Rela-tions Board involving Gard and another employeeToews asked Rose if she knew who had signed authori-zation cards Rose told her she did not know Toewsasked if she knew they had to have 50 percent to whichRose responded they only needed 20 percentToews seemed at first not to be able to recall thissecond conversation but upon further questioning by Re-spondent's counsel she acknowledged it was possible shehad the second conversation with Rose in which authori-zation cards were mentioned Again, however, Toewsdid not give any specific testimony regarding this laterconversation I find the conversation occurred on Sep-tember 23 as testified to by RoseIt is clear that Respondent through Toews violatedSection 8(a)(1) of the Act when on September 16 Toewsinterrogated Rose regarding union authorization cards Itwas also a violation of 8(a)(1) of the Act for Toews totell Rose to get rid of the authorization cards or therewould be a lot of trouble This incident, like the otherinstances of interrogation, tends to be coercive in light ofall the circumstances of the instant case in that the inter-rogation was done by a high-level supervisor for novalid purpose and with no assurances given against re-prisals In fact, as to this latter consideration, quite thecontrary existed in that Toews told Rose that if the au-thorization cards were not gotten rid of there would be"a lot of trouble"I find Toews unlawfully interrogated Rose on Septem-ber 23 when she asked her if she knew who had signedauthorization cards I conclude the interrogation was co-ercive interference and as such violated Section 8(a)(1)of the Act Thus, counsel for the General Counsel hasclearly established each violation alleged in paragraphs7(e) through (h) of the complaint, and I so find 12It is undisputed that Gard called the Nursing Homeand informed Director of Nursing Services Lund onSeptember 16 that she would not be able to report forwork on that day because she was ill Lund saw no prob-lem with Gard's request to be off from work that dayLater that same day (September 16) Gard received anunexpected telephone call from Toews Gard crediblytestified Toews saidCarolyn, I am going to have to terminate you MrsKellet [Nursing Home Administrator] has asked meto do this I would have done it three days ago, Iam Just getting around to it•for being mentallycruel to a patient•for asking her to take her to herfather's funeral and to set her grandchildrens [sic]on her lapGard told Toews that was a stupid reason 13 Gardasked if she could have a recommendation for employ-12 I reject counsel for Respondent s contention that Toews' conversabons of September 16 and 23 with Rose did not amount to interrogationof Rose regarding her union activities and desires'3 I do not credit Toews testimony that Gard admitted the incident inquestion as described by Toews in her testimonyment and Toews told her she could As Gard' started tohang up the telephone Toews told her "the real reason[she was] fired was because of [her] mouth" Gard toldToews she was sorry about thatIt is undisputed that Gard called Toews on September17 and asked if she could come to the Nursing Homeand obtain a written recommendation for employmentToews told Gard she could not have a written recom-mendation but she would give a verbal one to anyonewho asked herGard testified she had spoken with Nursing Home pa-tient, Erna Peck, regarding Peck's father's death andPeck's grandchildren A dispute exists regarding whatwas said between Gard and Peck and when whateverwas said took placeGard testified she first met Peck, who suffers frommultiple sclerosis and is paralyzed from the neck down,on an occasion when there was a disturbance in Peck'sroom and Peck was crying Gard testified she consoledPeck and in doing so learned of Peck's life and family•her grandchildren, her husband's death, her sister whohad a heart condition, and about her father being in arest home Gard testified Peck was "the sweetest lady"she knew After meeting Peck and learning of her back-ground, Gard later introduced her husband and daughterto Peck and visited with herOn September 2 Peck's sister came to the NursingHome and told Gard" that Peck's father had passedaway and for the personnel at the Nursing Home to beaware of that fact and to check on Peck and make sureshe was all right According to Gard, Peck's sister indi-cated the family had asked Peck if she wished to attendher father's funeral and Peck had indicated she did notwish to do so Gard directed Peck's sister to the nurseson duty for the Nursing Home so a record could beplaced in Peck's chart that she had been told by thefamily of her father's deathAfter Peck's sister left, Gard visited Peck in Peck'sroom Gard testified that because she and Peck hadbecome such close friends and because of the fact sheknew Peck did not wish to be a burden on her family,she asked Peck if she could escort her to her father's fu-neral According to Gard, Peck was interested andwanted to know what she could wear Gard told Peckthey had some pretty gowns in the closet she couldwear Peck was concerned that the gowns opened in theback and was further concerned about what could bedone with the navel catheter she had Gard explainedhow they could strap the catheter to her leg Peckthought that would be a good idea Peck wanted toknow what they could use for transportation, and Gardtold her she had an automobile that the front seat re-clined fully on, and they could use it Peck stated herson-in-law had a van and it would be a good vehicle togo in Peck wanted to know how Gard would lift herGard told her she would get her (Gard's) husband tohelp them to and from the funeral14 Gard was working private duty for a patient at the Nursing Home,and not for the Nursing Home, when Peck s sister spoke with her aboutPeck s father s death 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDGard testified she asked her husband that night if hewould help them and he agreed to do soGard testified she was not assigned to work on the dayof Peck's father's funeral so she went to the NursingHome early to take Peck to the funeral After arriving atthe Nursing Home, Gard asked Peck if she was ready togo to the funeral and Peck told her no, that it was herfather's day and she did not want to take away from hisday by having people feel sorry for her Gard told Peckshe understoodGard testified she offered her help to Peck because shecared a great deal for herApproximately a week later (about September 9)Gard, along with then fellow employee nurses aideJames Taber, went to Erna Peck's room to prepare herfor bed Gard stated that when the two of them wentinto Peck's room they noticed some toy cars called "HotWheels" on the floor Taber mentioned to Peck that shewas kind of young to be leaving her toys around on thefloor Peck "got kind of tickled" about it and stated thather grandson had been celebrating his birthday in herroom and had left the toys Gard told Peck she thoughtit was wonderful that Peck got to see her grandchildren,that she (Gard) did not get to see her grandchildrenoften because they lived so far away Peck told Gard shewas lucky because she could hold her grandchildren andthat she (Peck) could not Peck then stated that just oncebefore anything happened she would like very much tohold her grandchildren Gard offered to help Peck holdher grandchildren Peck was worried about her catheteror that the grandchildren might fall Gard assured Peckshe would be there to help her, that all she had to dowas ask and she would assist her Peck told Gard thatone of her grandchildren would sit on the bed but wouldnot get too close to her while the other would sit at herfeet and she was afraid it might scare them if she tried tohold them Gard told Peck it would be all right Peck,according to Gard, did not seem in any way upset andwent to sleep 15Erna Peck testified" she has been a patient at theNursing Home for approximately 6 years and is para-lyzed from the neck down due to multiple sclerosis Peckstated she is totally dependent on the employees of theNursing Home for her physical care Peck stated she metGard inasmuch as Gard was one of the employees as-signed to her care at the Nursing Home Peck testifiedher father passed away in September and she had a con-versation with Gard about whether she should attend herfather's funeral or not Peck testified Gard asked her ifshe was going to attend her father's funeral, and she toldher she was not According to Peck, Gard asked why,and Peck told her she could not Peck testified Gardstated to her, "There is no reason why you can't go"Peck stated Gard offered to take her to her father's fu-neral and told her, "I think you should go out of re-spect" Peck stated this was an aide who took care of" Taber, in essential parts, corroborated Gard s testimony as outlinedabove16 Peck's testimony was taken by deposition (videotaped) on January23, 1984 The videotape was played in open court at the trial hereinher and she thought surely the aide would know that shecould not go to her father's funeralPeck stated she had four grandchildren living in theEnid, Oklahoma area Peck testified that in the sameconversation she had with Gard about her father's funer-al, Gard told her that she should pick her grandchildrenup and love them, that they needed to be taught to loveAccording to Peck, Gard asked her if she picked hergrandchildren up and put them in her lap Peck testifiedGard saidThe next time I see them [the grandchildren] hereI'm going to bring them•I'm going to come in andmake you put them•put your arms around themand love themPeck testified Gard had told her on many occasions thatshe needed to get out of the Nursing Home and go shop-ping or for a ride, just to get out of the place Peck testi-fied she told Gard she could not because she "gave thatup long ago " Peck testified Gard's remarks about at-tendance at her father's funeral and her grandchildrenupset her Peck stated she mentioned the commentsabout her father's funeral to her sister the next day Peckfurther testified she talked to her son and daughter-in-law (Diane Peck) about the comments concerning hergrandchildrenPeck testified her family was upset about the situationand that Administrative Assistant Toews spoke to herabout the matter Peck stated she reluctantly told Toewsthe name of the aide involved Peck testified, "MsToews came down and asked me if it were true, and Iwas sorry that they had complained, I was sorry to causeall the trouble, and I told her I didn't want to reportanyone, because I had had so much trouble in the lastfew months"Peck stated on cross-examination she could recall datespretty well but she did not have a calendar in her roomand she could not keep notes Peck stated Gard spent alot of time in her room taking care of her and she hadmet Gard's husband and familyA credibility resolution regarding the testimony ofthese two witnesses is necessary in order to make a dis-position of the instant caseCounsel for the General Counsel contends that be-tween these two witnesses Gard testified at length and indetail about the conversations between the two of them,and that her testimony flowed in logical progression andshould be credited Counsel for the General Counselstates he believes Peck testified to the best of her recol-lection, however, he asserts her testimony lacked detailand certainty and that, in all likelihood, Peck was con-fused as to the dates and nature of the conversationswhich occurred several months prior to her testimonyCounsel for the General Counsel contends Peck'smemory is subject to scrutiny based on the testimony ofemployees Crawford and Taber Finally, counsel for theGeneral Counsel contends that, although Diane Peck'stestimony tended to corroborate Erna Peck's testimony,Diane Peck was not a party to the conversations and hertestimony was based on her interpretation of what ErnaPeck had told her METHODIST NURSING HOME OF ENID39Respondent urges that Erna Peck's version of her con-versation with Gard be credited. Respondent contendsPeck had no motivation to misstate the truth whereasGard, in attempting to regain her job and advance theUnion's cause, did have the possibility of such motiva-tion. Respondent asserts that Erna Peck has accuratemental facilities and is not prone to inventing stories. Re-spondent also contends Peck's testimony as to the dateand content of her conversation with Gard was corrobo-rated by her daughter-in-law, Diane Peck.I credit Gard's testimony regarding what was said inher conversations with Peck. I also concluded that theconversations occurred on the dates indicated by Gard.Gard's testimony had a ring of truth about it. EverythingGard asserts was said in the conversations was believ-able, logical, and reasonable. Considering the good rela-tionship that unquestionably existed between these twograndmothers, I do not believe that Gard would haveasked Peck, a totally paralyzed individual, if she pickedup her grandchildren. In making this credibility resolu-tion, I do not mean in any manner to imply that ErnaPeck would willfully misstate the truth. I am rather con-vinced that she simply was mistaken regarding what wassaid to her by Gard. I am also convinced that Peck wasmistaken as to the occasions when Gard spoke with herabout her father's funeral and her grandchildren. Peckacknowledged she had no calendar in her room and isunable to make notes of any conversations she mighthave with anyone. My conclusion that Peck was mistak-en about her conversations with Gard is in part based onthe testimony of former nurse's aide Taber. Taber testi-fied that, although he knew of no instances where Peckhad fabricated an entire story, he was aware of a coupleof instances where for brief moments she had not under-stood what was occurring or could not remember some-thing. The lack of reliability of Peck's memory is furtherdemonstrated by the testimony of former certified medi-cation aide Beverly Crawford Crawford testified that onthree occasions, within the last 4-month period that sheworked at the Nursing Home, she gave Peck her medica-tion only to have Peck contend she had not been givenany such medication. Therefore, after carefully consider-ing factors touching on credibility, I credit Gard's ver-sion of her conversations with Peck. In so doing I ampersuaded Gard did not and had no intention of inflictingany mental cruelty upon Peck. Gard's actions were sin-cere efforts of volunteering to assist Peck and as suchwere offers to help her even at the expense of having toperform extra services for her and, as such, did not inany way constitute cruelty toward Peck.Although Erna Peck was mistaken with respect towhat was said in her conversations with Gard and alsomistaken as to when the conversation took place, and al-though some confusion exists as to when or on howmany occasions she spoke to her daughter-In-law aboutthe situation, she nonetheless at some point in early Sep-tember told her daughter-in-law (Diane Peck) about herconversations with Gard. Diane Peck testified she didnot immediately report the situation to the NursingHome because she wanted to "stew" on the matter for awhile. It is, however, undisputed that Diane Peck spokewith Administrative Assistant Toews about the situationon September 15 Diane Peck went by the NursingHome on that date to pay her mother-in -law's bills andwhile there she asked that Administrator Kellet tele-phone her. That same day Toews spoke via telephonewith Diane Peck for Kellet Peck told Toews of manythings that involved her mother-in-law at the NursingHome and also told Toews about comments by an aideto her mother-in-law regarding her mother-in-law's at-tendance at ther father's funeral and whether she lovedher grandchildren and that these comments had upsether mother-In-law Diane Peck stated she did not knowthe employee's name that had made the comments to hermother-In-law about the funeral and grandchildren, nordid she know the names of any of the others that hadmade comments to her mother-in-law. Diane Peck testi-fied she told Administrative Assistant Toews.When I talked to her, I wasn't generally focusingon this particular incident I talked to her aboutmany things that had happened in the last fewweeks before that . . .I said to her that there had lately been several per-sons come into Erna's room that were not sensitiveto her condition or her needs, had talked down toher, and said things that upset her emotionally andthat we were concerned that the people that werecaring for her [were] not trained properly and werenot approaching her in a tactful manner.Toews told Diane Peck that she too was concerned thatthere might be a lack of training and it was probablytrue the employees were not being very tactful with hermother-in-law. Toews told Diane Peck she thought sheknew who she was talking about concerning the funeraland grandchildren, but she wanted to talk to Erna Peckabout it. Toews then asked Diane Peck if she would bewilling to put the incident in writing should the needarise because "this particular person was involved insome union activities.""It is undisputed that Toews spoke witht Erna Peckthat afternoon (September 15). Toews told Erna Peckthat she was there regarding the incident about her fa-ther's funeral and her grandchildren. According toToews, Erna Peck became quite emotional and told herit was true. Toews asked Erna Peck to identify who hadmade the comments to her. Toews first mentioned an-other employee's name, but Erna Peck shook her headno Toews mentioned Carolyn Gard's name, and Peckshook her head yes. Toews stated Erna Peck did notwant anything done to Gard because she did not knowwhat Gard might do.Toews I estified she had checked at the time on Sep-tember 15 to see where Gard was working and since shewas not working on the wing where Erna Peck was, sheIS I credit Diane Peck's testimony that Toews told her she thought sheknew who the employee was that was involved Toews first denied thecomment but then testified it was possible she might have made such acomment I also credit Diane Peck's testimony that Toews mentioned re-ducing the complaint to writing and the Union in the September 15 con-versation, and I specifically discredit any testimony of Toews to the con-trary 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecided not to mention anything to Gard about it at thattime because she wanted to think about what her nextstep should beToews testified she spoke on the afternoon of Septem-ber 16 with Director of Nursing Services Lund about thesituation and learned that Gard had called in sick for theday Toews stated she and Lund jointly decided to ter-minate Gard Toews testified she spoke with Administra-tor Kellet before she called Gard at home on September16 to tell her she was terminated The actual terminationconversation is set forth in detail elsewhere in this deci-sionOn September 23, Toews called Diane Peck at homeand told her it seemed necessary that they have her com-plaint in writing and asked her if she would mind doingso Diane Peck told Toews she would do so and, in fact,did Diane Peck hand carried a written letter of com-plaint to the Nursing Home on September 23 (R Exh11) A day or two later Diane Peck received a writtenreply from the Nursing Home informing her that Gardhad been discharged on September 16 The letter indicat-ed Gard had been discharged because of the incidentwith Erna Peck as well as her prior work performance(R Exh 12)The burden is on counsel for the General Counsel inalleged discrimination cases arising under the Act to es-tablish a prima facie showing sufficient to support an in-ference that protected conduct was a "motivating factor"in the action taken by an employer Having once estab-lished a prima facie case, the employer has the burden ofdemonstrating that the same action it took would havebeen taken even in the absence of the protected conductWright Line, 251 NLRB 1083 (1980), enfd 662 F 2d 899(1st Cir 1981)Consideration of the alleged discriminatory dischargeof Gard begins with Respondent's knowledge of Gard'sunion activities It is established Respondent knew ofGard's union activities when Toews was telephonicallynotified on September 12 of the telegram that statedGard was the Union's "prime organizer" Gard was theonly employee mentioned in the telegram The NursingHome received and Toews saw a written copy of thetelegram on September 13 Respondent's animus towardthe Union is demonstrated by the coercive conduct di-rected at Gard on September 15 by Toews Further evi-dence of animus toward the Union is manifested byToews' unlawful interrogation of yet another employeeon September 16 and 23 and her suggestion to that em-ployee that she should dispose of any union cards in herpossession The timing of Gard's discharge which oc-curred one day after Toews unlawfully interrogated heris clearly suspect The Board recently noted in LemonDrop Inn, 269 NLRB 1007 (1984), that two factors werehighly significant in determining the motive of coerciveconduct and timing•an employee's discharge occurringsoon after the employer learns of the employee's unionactivities Both factors are present in the instant caseOn the basis of the above, I find as urged by counselfor the General Counsel and as admitted by Respondentthat counsel for the General Counsel established a primafacie showing sufficient to support an inference thatGard's protected conduct was a motivating factor in thedecision to discharge her Pursuant to the Wright Line,supra, analysis it is incumbent on Respondent to persua-sively demonstrate that it would have discharged Gardeven in the absence of her protected conduct I find Re-spondent has failed to so demonstrateRespondent contends Gard was discharged for tworeasons, namely, her insubordinate conduct in earlyAugust and the alleged incident of verbal abuse involv-ing Erna Peck Respondent asserts it was carrying out itsstrong policy against verbal abuse of patients when it dis-charged GardRespondent established that it has a policy againstverbal abuse of patients Its policy is set forth in its "Per-sonnel Policies and Procedures" pamphlet Likewise, Re-spondent established on this record it had enforced itsdisciplinary policy regarding abuse to patients before andafter the discharge of Gard However, the first reasongiven by Respondent for the discharge of Gard has nobasis in fact As set forth earlier in this decision, Garddid not engage in any verbal/mental abuse of NursingHome patient Erna Peck Respondent could have learnedthat no such verbal abuse took place but chose not to doso Respondent made no effort to ascertain Gard's ver-sion of what had taken place between she and Erna Peckeven though it confronted other employees such asRivers and Dodd when they allegedly violated employeepolicies and procedures The evidence as a whole indi-cates Respondent seized upon the Erna Peck situation asa way to rid itself of the "prime organizer" for theUnion Respondent's second reason for discharging Gardwas merely a post hoc attempt to further justify its ac-tions This conclusion is bolstered by the fact that Toewsdid not mention the prior incident of insubordination toGard when she discharged her 18The failure to state one of two reasons relied on fordischarging an employee raises suspicion that the unmen-tioned reason was in fact relied on Kingsport Press, 269NLRB 1150 (1984) The real motivation for Respond-ent's discharge of Gard is highlighted by the fact Toewstold Gard on September 16 she would have dischargedher 3 days earlier but she was just getting around to itThree days prior to September 16 would have been at atime when Toews would have had no knowledge of theErna Peck situation but such timing would have coincid-ed with Toews' knowledge of Gard's union activities Afurther indication of Toews' unlawful motivation can befound in the fact that prior to any employee being identi-fied as the individual involved with Erna Peck, Toewssuggested to Diane Peck that she thought she knew whothe individual was and that the employee had been in-volved with the Union In that same conversation Toewswanted Diane Peck to be willing to reduce her com-plaint to writing Although Diane Peck had made com-plaints before to the Nursing Home, this was the firsttime she had ever been asked to reduce a complaint towriting18 I do not consider Toews comment to Gard (that the real reason shewas fired was her mouth) to be advising Gard that she was being dtscharged for previous insubordination I likewise do not consider that thecomment referred to Gard's union activities The comment was ambiguous and I find it does not support either contention METHODIST NURSING HOME OF ENID41In light of the record as a whole and for the reasonsoutlined above, I find Respondent violated Section8(a)(1) and (3) of the Act as alleged in the complaintwhen on September 16 it terminated and thereafter failedand refused to reinstate its employee Carolyn S. Gard.CONCLUSIONS OF LAW1 Methodist Nursing Home of Enid, Inc. is an em-ployer engaged in commerce and operations affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act, and is a health care institution within themeaning of Section 2(14) of the Act2. United Steelworkers of America, AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3. By discharging its employee Carolyn S. Gard onSeptember 16, 1983, because of her membership in andactivities on behalf of the Union, Respondent violatedSection 8(a)(3) and (1) of the Act.4. By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(a)(1) of the Act.a.By interrogating its employees concerning their andtheir fellow employees' union activities, memberships,and desiresb.By orally solicitating grievances from its employeeswith an implied promise to remedy those grievances.c.By suggesting to its employees that they dispose ofany union cards in their possession.5. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYI have found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act. I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommended that Respondent offer Carolyn S. Gardunconditional reinstatement to her former position of em-ployment or, if that position no longer exists, to a sub-stantially equivalent position, without prejudice to herseniority or any other rights or privileges previously en-joyed. It is also recommended that Respondent makeCarolyn S. Gard whole for any loss of pay which shemay have suffered as a result of her unlawful discharge.Backpay for Gard and interest thereon shall be comput-ed in the manner prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231 NLRB651 (1977). See generally Isis Plumbing Co., 138 NLRB716 (1962). It is further recommended that Respondentexpunge from its records any reference to its dischargeof Gard and that Respondent notify Gard in writing thatthis has been done and that evidence of her unlawful dis-charge will not be used as a basis for future personnelaction against her. See Sterling Sugars, 261 NLRB 472(1982) Finally, it is recommended that Respondent beordered to post the notice "Appendix A" for a period of60 consecutive days in order that employees may be ap-prised of their rights under the Act and Respondent's ob-ligation to remedy its unfair labor practices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Methodist Nursing Home of Enid,Inc , Enid, Oklahoma, its officers, agents, successors, andassigns, shallI. Cease and desist from(a)Interrogating its employees concerning their andtheir fellow employees' union activities, memberships,and desires.(b)Soliciting grievances from its employees with animplied promise to remedy those grievances.(c)Suggesting to its employees that they dispose ofany union cards in their possession.(d)Discouraging union activities or membership in theUnion, or any other labor organization, by dischargingemployees or otherwise discriminating against them inany manner with respect to their tenure of employmentor any term or condition of their employment.(e)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act.(a)Offer Carolyn S. Gard immediate and full reinstate-ment to her former position of employment, or if herformer position of employment no longer exists to a sub-stantially equivalent position of employment withoutprejudice to her seniority or other rights and privilegesand make her whole for any loss of earnings she mayhave suffered by reason of the discrimination against herin the manner set forth in the section of this decision en-titled "The Remedy."(b)Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst her in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its Enid, Oklahoma facility copies of the at-tached notice marked "Appendix."2• Copies of the" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses25 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 16, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-alNotify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondenthas taken to complyAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT interrogate our employees concerningtheir or their fellow employees' union activities, member-ships, or desiresWE WILL NOT solicit grievances from our employeeswith an implied promise to remedy those grievancesWE WILL NOT suggest to our employees that they dis-pose of any union authorization cards in their possessionWE WILL NOT discharge employees because of theirmembership in or activities on behalf of the United Steel-workers of America, AFL-CIO-CLC or any other labororganizationWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed them by Section 7 of the ActWE WILL offer Carolyn S Gard immediate and full re-instatement to her former job or, if that job no longerexists, to a substantially equivalent position without prej-udice to her seniority or any other rights and privilegespreviously enjoyed and WE WILL make her whole forany loss of earnings and other benefits resulting from herdischarge less any net interim earnings plus interestWE WILL notify Carolyn S Gard that we have re-moved from our files any reference to her September1983 discharge and that the discharge will not be usedagainst her in any wayMETHODIST NURSING HOME OF ENID, INC